 1   Rory T. Kay, Esq. (NSBN 12416)
     Tara U. Teegarden, Esq. (NSBN 15344)
 2   McDONALD CARANO LLP
     2300 W. Sahara Ave., Suite 1200
 3   Las Vegas, NV 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     rkay@mcdonaldcarano.com
 5   ttegarden@mcdonaldcarano.com

 6   Attorneys for Defendant CoreLogic Teletrack

 7
                                   UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   ANNE BAKER,                                          Case No. 2:21-cv-00908-RFB-VCF

11                       Plaintiff,
                                                                     STIPULATION AND ORDER
12           v.                                                    FOR EXTENSION OF TIME FOR
                                                                       DEFENDANT TO FILE
13   CORELOGIC TELETRACK,
                                                                      RESPONSIVE PLEADING
14                       Defendant.                                        (First Request)

15

16           Defendant, CoreLogic Teletrack (“Teletrack”) and Plaintiff Anne Baker (“Plaintiff”), by and

17   through their undersigned counsel, and pursuant LR IA 6-1, submit the following stipulation to

18   Extend Time to File Responsive Pleading up to and including July 2, 2021. In support of the

19   stipulation, the parties state the following:

20           1.      Teletrack was served with the Complaint through its registered agent on or around

21   May 12, 2021, making its responsive pleading deadline due on or around June 2, 2021.

22           2.      The undersigned counsel for Teletrack was recently retained by Teletrack in

23   connection with this matter and is continuing to review the allegations in the Complaint.

24           3.      Counsel for Plaintiff has agreed to the requested extension and the requested

25   extension will not impact any other deadlines in this case.

26           4.      This is the first request to extend the deadline for Teletrack to file its responsive

27   pleading.

28
1             5.       This request for an extension of time is not intended to cause any undue delay or

2    prejudice to any party.

3             6.       Therefore, the parties hereby stipulate that the deadline for Teletrack to file its

4    responsive pleading shall be extended through July 2, 2021.

5             DATED: May 27, 2021.

6     KRIEGER LAW GROUP, LLC                                McDONALD CARANO LLP

7
      By: /s/ Shawn W. Miller                               By: /s/ Rory T. Kay
8        David H. Krieger, Esq. (NSBN 9086)                     Rory T. Kay (NSBN 12416)
         Shawn W. Miller, Esq. (NSBN 7825)                      Tara U. Teegarden, Esq. (NSBN 15344)
9
         2850 Henderson Ridge Parkway, 200                      2300 West Sahara Avenue, Suite 1200
10       Henderson, NV 89052                                    Las Vegas, Nevada 89102

11          Attorneys for Plaintiff                             Attorneys for Defendant

12

13                                                          IT IS SO ORDERED.
14

15                                                          UNITED STATES MAGISTRATE JUDGE
16

17                                                                     5-28-2021
                                                            DATED:
18

19

20

21

22

23

24

25

26

27

28


                                                        2
     4848-1011-2492, v. 1
